Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
IDS
The information disclosure statement (IDS) submitted on September 10, 2019 is being considered by the Examiner. 
Drawing
The drawing filed on September 10, 2019 is accepted by the Examiner. 
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Allowance
Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance: 
In reference to claims 1-20:  Eftekhari Far et al. (U.S. Patent No. 10,724,346, hereon Eftekhari) discloses a simplified geo-mechanical model that considers the anisotropic (e.g., directional) properties of a formation and the presence of natural fractures in the formation is provided. A system and method may be designed according to the present disclosure to create a simplified geo-mechanical model of a horizontally laminated formation that includes pre-existing natural fractures. The simplified geo-mechanical model can be used to calculate the fracture closure pressure of the Eftekhari, Abstract). This is the state of the art. 
Unlike Eftekhari, the instant claim 1, discloses “a computer-implemented method of generating microseismic velocity models”, including the steps (or comprising) “..., performing a classification and non-linear regression on the historical microseismic velocity models to identify the best-fitting velocity components for layers of the subsurface formation corresponding to the correlated formation depths; generating an initial microseismic velocity model of the subsurface formation for the planned well site using the best-fitting velocity components; simulating seismic wave propagation through each layer of the subsurface formation using the initial microseismic velocity model generated for the planned well site; and estimating locations of one or more microseismic events of interest within the subsurface formation associated with the planned well site, based on the simulated wave propagation,” in combination with the rest of the claim limitations as claimed and defined by the Applicant. 
In reference to claims 11 and 20: the instant claims are directed to “a system” and “a computer-readable storage medium” respectively and include similar allowable subject matter as claim 1 of the instant application. 
The remaining claims depend on their respective base claims 1 and 11, and include further limitations. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Willis et al. (U.S. Patent No. 8,982,671, hereon Willis) discloses disclosure provides embodiments seismic energy sources configured to generate enhanced shear wave energy in order to more accurately determine the distribution and orientation of fractures in subterranean formations.
Uhl et al. (U.S. PAP 2011/0141846) discloses formation velocities to find the best-fit location of the microseisms. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS DESTA whose telephone number is (571)272-2214.  The examiner can normally be reached on M-F: 8:30 to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew M Schechter can be reached on 571-272-2302.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELIAS DESTA/
Primary Examiner, Art Unit 2857